 

I

USDC SDNY

i

"| DOCUMEN

Case 219 6F-00212-VEC Document 2 Filed 03/25/19 Page 1 of 5

NS worvaila i

UNITED STATES DISTRICT COURT ‘ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

-----+- X '
j DATE FILED{_MAR 25 2019 |

UNITED STATES OF AMERICA : SEALED-
: INDICTMENT

 

 

 

 

-~ V. -

: Cy.
sana warson a/k/a “sissies, : ‘f O CRIM
. @.9

a/k/a “Cedric”,

PERRY WELLS,

STEVE CAMPBELL,

KARL DUNCAN,

ALBERT MCDUFFIE, a/k/a “Alley
Cat”, :
SILVESTRE MAHON, a/k/a : i
*Kito”,

ROBERT CHERRY,

LEO RUSS, and

RUSSELL COOK,

212

a one eee uenecnee ese

Defendants.
- oo ee ee eee ee x
COUNT ONE ,
The Grand Jury charges: |
1. From at least in or about October 2016, up) to and

including the present, in the Southern District of New York and

}
elsewhere, JAMAL WATSON a/k/a “Jiggles”, a/k/a “Cedric”, PERRY

WELLS, STEVE CAMPBELL, KARL DUNCAN, ALBERT MCDUFFIE, a/k/a

$

“Alley Cat”, SILVESTRE MAHON, a/k/a “Kito”, ROBERT CHERRY, LEO
RUSS, and RUSSELL COOK, the defendants, and others known and
unknown, intentionally and knowingly did combine, conspire,

confederate, and agree together and with each other ,to violate

the narcotics laws of the United States.

2. It was a part and an object of the conspiracy that
|

JUDGE CAPRONI

 

 
Case 1:19-cr-00212-VEC Document 2 Filed 03/25/19 Page 2 of 5

i

!

JAMAL WATSON a/k/a “Jiggles”, a/k/a “Cedric”, PERRY WELLS, STEVE
CAMPBELL, KARL DUNCAN, ALBERT MCDUFFIE, a/k/a “Alley Cat”,
SILVESTRE MAHON, a/k/a “Kito”, ROBERT CHERRY, LEO RUSS, and

RUSSELL COOK, the defendants, and others known and unknown,
{

would and did distribute and possess with intent to distribute a

1
controlled substance, in violation of Title 21, United States
|
Code, Section 841(a) (1).

3. The controlled substance that JAMAL WATSON a/k/a
j

“Jiggles”, a/k/a “Cedric”, PERRY WELLS, STEVE CAMPBELL, KARL
DUNCAN, ALBERT MCDUFFIE, a/k/a “Alley Cat”, SILVESTRE MAHON,

a/k/a “Kito”, ROBERT CHERRY, LEO RUSS, and RUSSELL cdoK, the

i

defendants, conspired to distribute and possess with ‘intent to

distribute was 280 grams and more of mixtures and substances

|

containing a detectable amount of cocaine base, in violation of

Title 21, United States Code, Section 841(b) (1) (A). |:
i

(Title 21, United States Code, Section 846.)

|

FORFEITURE ALLEGATION
I
4, As a result of committing the offense alleged in Count

One of this Indictment, JAMAL WATSON a/k/a “Jiggles”, a/k/a

1

“Cedric”, PERRY WELLS, STEVE CAMPBELL, KARL DUNCAN, ALBERT

}
MCDUFFIE, a/k/a “Alley Cat”, SILVESTRE MAHON, a/k/a ®Kito”,
ROBERT CHERRY, LEO RUSS, and RUSSELL COOK, the defendants, shall
forfeit to the United States, pursuant to Title 21, United

Lo,
States Code, Section 853, any and all property constituting, or

]

2 .

|
|

i
Case 1:19-cr-00212-VEC Document 2 Filed 03/25/19 Page 3 of 5
derived from, any proceeds obtained, directly or indirectly, as
a result of said offense and any and all property used, or
intended to be used, in any manner or part, to commit, or to
facilitate the commission of, said offense, including but not
limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offense. |
esd Case 1:19-cr-00212-VEC Document 2 Filed 03/25/19 Page 4 of 5

Substitute Asset Provision i

 

5. Tf any of the above-described forfeitable property, as
t

a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence; |

j
b. has been transferred or sold to, or déposited
i

with, a third party;
|

c. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

|
cannot be divided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p) and Title 28, United States

Code, Section 2461(c), to seek forfeiture of any othér property
I

of the defendants up to the value of the above forfeitable

property.

i
(Title 18, United States Code, Section 982;
Title 21, United States Code, Section 853; and
ted States Code, Section acy?

 

fe" beck Pr on
FOREDERSON renee GEOFFREY S.) BERMAN
United States Attorney

 
Case 1:19-cr-00212-VEC Document 2 Filed 03/25/19 Page 5of5

Form No. USA-33s-274 (Ed. 9-25-58)

UNITED STATES DISTRICT COURT !
SOUTHERN DISTRICT OF NEW YORK |
i

 

UNITED STATES OF AMERICA |
Vv.

JAMAL WATSON a/k/a “Jiggles” a/k/a
“Cedric”, PERRY WELLS, STEVE CAMPBELL, ,
KARL DUNCAN, ALBERT MCDUFFIE, a/k/a |
“Alley Cat”, SILVESTRE MAHON, a/k/a | a
“Kito”, ROBERT CHERRY, LEO RUSS, and
RUSSELL COOK,

I
{
i
pefendants.|
t

 

INDICTMENT
19 Cr.
(21 U.S.C. § 846.)

GEOFFREY S. BERMAN |
United States Attorney

MWMUEYl

REPERSON

 

 

OY2t5 SEMED Livprer flier f. leo
‘ w/heeeie WARE, “MH
GS. :

   
 
